Case 4:19-cv-00577-ALM-KPJ Document 58 Filed 08/12/20 Page 1 of 5 PageID #: 469



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

     ED BUTOWSKY,
                                                                 §
                                                                 §
             Plaintiff,                                          §
                                                                 §
     v.                                                          § Civil Action No.: 4:19-cv-577-ALM-KPJ
                                                                 §
     DOUGLAS H. WIGDOR, et al.,                                  §
                                                                 §
             Defendants.                                         §
                                                                 §


                                MEMORANDUM OPINION AND ORDER

          Pending before the Court is Plaintiff Edward Butowsky’s (“Plaintiff”) Motion for

 Extension (the “Motion”) (Dkt. 2). Plaintiff filed a Supplemental Brief in Support of the Motion

 (Dkt. 7), Defendants Douglas H. Wigdor and Wigdor LLP (together, the “Wigdor Defendants”)

 filed a response to the Motion (Dkt. 9), and Plaintiff filed a reply (Dkt, 12).1 Upon consideration,

 the Court finds that the Motion is GRANTED.

                                             I.        BACKGROUND

          On July 31, 2019, Plaintiff filed this suit against the Wigdor Defendants and Rod Wheeler

 (collectively, “Defendants”), asserting claims for defamation, business disparagement, civil

 conspiracy, and violations of Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

 U.S.C. § 1962, et seq. See Dkt. 1. Over ninety days later, on November 4, 2019, Plaintiff filed the



 1
   In Plaintiff’s reply, Plaintiff attempts to incorporate by reference his entire response in opposition to another motion
 pending before the Court. See Dkt. 12 at 1. However, Federal Rule of Civil Procedure 10(c) provides that “a statement
 in a pleading may be adopted by reference elsewhere in the same pleading or in any other pleading or motion.” FED.
 R. CIV. P. 10(c) (emphasis added). Further, “pleadings” are defined to only include the complaint, answer, and reply
 to an answer, not responses and replies to motions. See FED. R. CIV. P. 7(a). Plaintiff has previously been warned of
 such deficiencies in his briefing in another case before this Court. See Butowsky v. Gottlieb, et al., Case No. 4:19-CV-
 180-ALM-KPJ, Dkt. 204. Thus, Plaintiff’s response to another motion in this case cannot properly be incorporated
 into his reply to the Motion under the Federal Rules.

                                                             1
Case 4:19-cv-00577-ALM-KPJ Document 58 Filed 08/12/20 Page 2 of 5 PageID #: 470



 Motion, requesting that the Court grant Plaintiff an extension of time to serve Defendants with the

 Complaint. See Dkt. 2. The same day, summons was issued for all Defendants. See Dkts. 3, 4, 5.

 On November 5, 2019, the Wigdor Defendants filed a Rule 12(b)(2) & (5) Motion to Dismiss

 Plaintiff’s Complaint for Lack of Personal Jurisdiction and Insufficient Service of Process (the

 “Motion to Dismiss”) (Dkt. 8). On November 18, 2019, the Wigdor Defendants responded to the

 Motion. See Dkt. 9.

        On November 26, 2019, Plaintiff filed an Amended Complaint (Dkt. 13), asserting claims

 against additional Defendants Jeanne M. Christensen, Michael J. Willemin, David E. Gottlieb, and

 Lawrence M. Pearson (collectively, the “New Defendants”). On December 10, 2019, the Wigdor

 Defendants and the New Defendants filed a Supplemental Rule 12(b)(2) & (5) Motion to Dismiss

 Plaintiff’s Complaint, or in the Alternative, Plaintiff’s First Amended Complaint, for Lack of

 Personal Jurisdiction and Insufficient Service of Process (the “Supplemental Motion to Dismiss”)

 (Dkt. 15).

                                  II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 4(m) states:

        If a defendant is not served within 90 days after the complaint is filed, the court—
        on motion or on its own after notice to the plaintiff—must dismiss the action
        without prejudice against that defendant or order that service be made within a
        specified time. But if the plaintiff shows good cause for the failure, the court must
        extend the time for service for an appropriate period.

 FED. R. CIV. P. 4(m). “Good cause under Rule 4(m) requires at least as much as would be required

 to show excusable neglect, as to which simple inadvertence or mistake of counsel or ignorance of

 the rules usually does not suffice.” Coleman v. Carrington Mortgage Services, LLC, Case No.

 4:19-CV-0231-ALM-CAN, 2019 WL 7195392, at *3 (E.D. Tex. Dec. 3, 2019).




                                                 2
Case 4:19-cv-00577-ALM-KPJ Document 58 Filed 08/12/20 Page 3 of 5 PageID #: 471



                                         III.    ANALYSIS

        In the Motion, Plaintiff states that he failed to serve Defendants within the ninety-day

 period because Plaintiff’s counsel was relying on co-counsel to serve the Complaint. See Dkt. 2 at

 1. Plaintiff argues that even if Plaintiff has not shown good cause, the Court should extend

 Plaintiff’s deadline to serve because Plaintiff’s business disparagement claims will be lost due to

 the statute of limitations if his claims are dismissed without prejudice. See Dkt. 7 at 1.

        The Fifth Circuit has held that if “the applicable statute of limitations likely bars future

 litigation, a district court’s dismissal of claims under Rule 4(m) should be reviewed under the same

 heightened standard used to review a dismissal of prejudice.” Millan v. USAA Gen. Indem. Co.,

 546 F.3d 321, 326 (5th Cir. 2008). Since “dismissal with prejudice ‘is an extreme sanction that

 deprives a litigant of the opportunity to pursue his claim,’” it “is warranted only where a clear

 record of delay or contumacious conduct by the plaintiff exists and a lesser sanction would not

 better serve the interests of justice.” Id. (quoting Gray v. Fid. Acceptance Corp., 634 F.2d 226,

 227 (5th Cir. 1981)). “To warrant dismissal, [the Court] must find a delay ‘longer than just a few

 months; instead, the delay must be characterized by significant periods of total inactivity.’”

 Thrasher v. City of Amarillo, 709 F.3d 509, 513 (5th Cir. 2013) (quoting Millan, 546 F.3d at 326–

 27).

        Plaintiff’s stated reason for his failure to timely serve Defendants with the Complaint—

 inadvertence on the part of Plaintiff’s counsel—does not constitute good cause. See Coleman, 2019

 WL 7195392, at *3. Despite his failure to show good cause, Plaintiff argues an extension of time

 to serve should still be granted because Plaintiff’s business disparagement claim would be barred

 by the statute of limitations. See Dkt. 7. The Wigdor Defendants counter that Plaintiff’s Complaint




                                                   3
Case 4:19-cv-00577-ALM-KPJ Document 58 Filed 08/12/20 Page 4 of 5 PageID #: 472



 makes clear Plaintiff’s business disparagement claim would be not barred by the statute of

 limitations if the Court were to dismiss Plaintiff’s claims without prejudice. See Dkt. 9 at 6.

        The Court finds Plaintiff should be granted an extension to serve Defendants with the

 Complaint. On the same day that Plaintiff filed the Motion, Plaintiff issued summons to

 Defendants. See Dkts. 2, 3, 4, 5. In total, Plaintiff served Defendants with the Complaint ninety-

 six (96) days after filing suit. Thus, the Court does not find a “clear record of delay” that would

 warrant a dismissal with prejudice of Plaintiff’s business disparagement claim. See Thrasher, 709

 F.3d at 513. While the Wigdor Defendants argue that Plaintiff’s Complaint includes allegations to

 support a finding that Plaintiff’s business disparagement claim would not be barred by the statute

 of limitations if the Complaint was dismissed without prejudice, Plaintiff can be judicially

 estopped from making this argument in a later pleading. See Feuerbacher v. Wells Fargo Bank,

 Case No. 4:15-CV-59, 2016 WL 3669744, at *3 (E.D. Tex. July 11, 2016) (“A court should apply

 judicial estoppel if (1) the position of the party against which estoppel is sought is plainly

 inconsistent with its prior legal position; (2) the party against which estoppel is sought convinced

 a court to accept the prior position; and (3) the party did not act inadvertently.”). Thus, the Court

 finds that Plaintiff’s Motion should be granted in order to avoid Plaintiff’s business disparagement

 claims being barred by the statute of limitations.

                                      IV.     CONCLUSION

        Based on the foregoing, the Court finds that Plaintiff’s Motion (Dkt. 2) is GRANTED.

        IT IS THEREFORE ORDERED that Plaintiff’s service of Defendants with the

 Complaint (Dkt. 1) was timely made.




                                                  4
    Case 4:19-cv-00577-ALM-KPJ Document 58 Filed 08/12/20 Page 5 of 5 PageID #: 473



            As Plaintiff filed Plaintiff’s Amended Complaint (Dkt. 13) within twenty-one (21) days of

     the Wigdor Defendants’ Motion to Dismiss (Dkt. 8) in accordance with Federal Rule of Civil

     Procedure 15, Plaintiff’s Amended Complaint is the live pleading in this matter.

            However, the Court notes several deficiencies within Plaintiff’s Amended Complaint.

     Mainly, Plaintiff attempts to incorporate by reference his complaint in another matter before the

     Court, Butowsky v. Gottlieb, et al., Case No. 4:19-CV-180-ALM-KPJ, into his Amended

     Complaint. See Dkt. 13 at 3. As the Court has made clear to Plaintiff in that matter, incorporating

     an entire complaint from a separate action is not proper under Federal Rules of Civil Procedure 8

     and 10. See Butowsky v. Gottlieb, et al., Case No. 4:19-CV-180-ALM-KPJ, Dkt. 204; see also

     Spears v. McCraw, 2019 WL 3754218, at *4 (W.D. Tex. Aug. 8, 2019) (citing Muttathottil v.

     Gordon H. Mansfield, 381 F.App’x 454, 457 (5th Cir. 2010)). As such, the Court finds that Plaintiff

     should file a Second Amended Complaint in accordance with the Federal Rules of Civil Procedure.

            IT IS THEREFORE ORDERED that Plaintiff shall file a Second Amended Complaint

     in accordance with the Federal Rules of Civil Procedure by September 2, 2020.
.
            IT IS FURTHER ORDERED that the Wigdor Defendants’ Motion to Dismiss (Dkt. 8)

     and the Wigdor Defendants and the New Defendants’ Supplemental Motion to Dismiss (Dkt. 15)

     are DENIED AS MOOT, as the Court will address Rule 12 motions as to the live pleadings only.

             So ORDERED and SIGNED this 12th day of August, 2020.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                     5
